Dear Ms. Derrough:
This office is in receipt of your request for an opinion of the Attorney General in regard to your residency. You indicate you have lived in St. Helena Parish for 30 years, a registered voter since 1971, and Registrar of Voters since 1980. You have a home in the Parish titled in your name upon which you file a homestead exemption and use as your mailing address. However, you remarried in 1996 and your husband has a home in Tangipahoa Parish. You both utilize each of these homes although you both stay at his home in Tangipahoa Parish more often than in St. Helena. You ask if you are a legal resident of St. Helena Parish.
We note that both La. Const. Art. 11, Sec. 5 and R.S. 18:51
provide that the governing authority of each parish shall appoint a registrar of voters. R.S. 18:52 then provides, "Each registrar shall be a resident and qualified voter of the parish in which he is to perform his duties."
The courts and this office have recognized that an individual may have many residences but one domicile, Messer v.London, 438 So.2d 546, (La. 1983), Herpin v. Boudreaux,709 So.2d 269 (La.App 1998), Autin v. Terrebonne, 612 So.2d 107
(La.App 1992), Atty. Gen. Op Nos. 95-154, 93-47. In the Autin
case the court stated the fact that one residence is maintained for political purposes does not itself prevent the residence from being actual and bona fide.
R.S. 18:52 merely requires the registrar be a resident of the Parish and does not specify they be domiciled in the Parish. Without deciding if you are domiciled in St. Helena, we find you are unquestionably a resident of St. Helena Parish.
Additionally, you are a qualified voter of St. Helena Parish having your homestead exemption there which is consistent with R.S. 18:101(B) as amended by Act 139 of 1997 which mandates if a person claims a homestead exemption, he shall register and vote in the precinct in which that residence is located. That statute provides that "resident" means a citizen who resides in the parish "in which he offers to register and vote, with an intention to reside there indefinitely", but if a citizen resides at more than one place in the state, "he may register and vote only at one of the places at which he resides". This is clarified by the requirement if a person claims a homestead exemption, "he shall register and vote in the precinct in which that residence is located."
We also find it significant that R.S. 18:101 also provides, "For purposes of voter registration and voting, the residence of a married woman shall be determined in the same manner as is required for any other citizen."
Accordingly, we find you are a legal resident and qualified voter of St. Helena Parish.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                   By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR